                                                                                                                       Page 1 of 6




                                            UNITED STATES DISTRICT COURT
                                             MIDDLE DISTRICT OF FLORIDA
                                                 FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                                  Case Number: 2:18-cr-87-FtM-38MRM

HOLLIE D. DUSTIN                                                    USM Number: 70657-018

                                                                    Murdoch Walker, II, Retained
                                                                    Centennial Tower
                                                                    101 Marietta Street, NW
                                                                    Atlanta, GA 30303

                                             JUDGMENT IN A CRIMINAL CASE
The defendant pleaded guilty to Counts One, Two, and Three of the Indictment. The defendant is adjudicated guilty of these
offenses:

                                                                                            Date Offense             Count
            Title & Section                         Nature of Offense                        Concluded             Number(s)

       18 U.S.C. §§ 1343 and 2                         Wire Fraud                           July 30, 2015              One

       18 U.S.C. §§ 1343 and 2                         Wire Fraud                          August 31, 2015             Two

       18 U.S.C. §§ 1343 and 2                         Wire Fraud                        September 29, 2015           Three

The defendant is sentenced as provided in pages 2 through 6 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984, as modified by United States v. Booker, 543 US 220 (2005).


IT IS ORDERED that the defendant must notify the United States attorney for this district within 30 days of any change of
name, residence, or mailing address until all fines, restitution, costs and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any material change
in the defendant’s economic circumstances.

                                                            Date of Imposition of Judgment:

                                                            December 6, 2018


                                                                                                                                _
                                                            _____________________________________
                                                            SHERI POLSTER CHAPPELL
                                                            UNITED STATES DISTRICT JUDGE

                                                            December 6, 2018




AO 245B (Rev. 11/16) Judgment in a Criminal Case
                                                                                                                   Page 2 of 6


Hollie D. Dustin
2:18-cr-87-FtM-38MRM

                                                   IMPRISONMENT

         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
total term of 6 months, each count concurrent.

         The Court makes the following recommendations as to incarceration:


         Incarceration in a facility close to home (Fort Myers, Florida)

          The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons before
2:00 P.M. on February 4, 2019 as notified by the United States Marshal. If defendant has not been designated to an
institution by February 4, 2019, then defendant shall surrender to the US Marshal Service.




                                                        RETURN
I have executed this judgment as follows:




Defendant delivered on ____________________ to ______________________________________


at _________________________________________________, with a certified copy of this judgment.



                                                                _______________________________________________
                                                                            UNITED STATES MARSHAL


                                                          By: ________________________________________________
                                                                              Deputy U.S. Marshal




AO 245B (Rev. 11/16) Judgment in a Criminal Case
                                                                                                                 Page 3 of 6


Hollie D. Dustin
2:18-cr-87-FtM-38MRM

                                                    SUPERVISED RELEASE
         Upon release from imprisonment, you will be on supervised release for a term of 3 years, each count concurrent.


                                                   MANDATORY CONDITIONS
1.       You must not commit another federal, state or local crime.
2.       You must not unlawfully possess a controlled substance.
3.       You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15
         days of release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
            • The above drug testing condition is suspended, based on the court’s determination that you pose a low
                 risk of future substance abuse.
4.       You must cooperate in the collection of DNA as directed by the probation officer.

         The defendant shall comply with the standard conditions that have been adopted by this court (set forth below).

         The defendant shall also comply with the additional conditions on the attached page.




AO 245B (Rev. 11/16) Judgment in a Criminal Case
                                                                                                                       Page 4 of 6


Hollie D. Dustin
2:18-cr-87-FtM-38MRM

                                     STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These
conditions are imposed because they establish the basic expectations for your behavior while on supervision and identify
the minimum tools needed by probation officers to keep informed, report to the court about, and bring about
improvements in your conduct and condition.

1.       You must report to the probation office in the federal judicial district where you are authorized to reside within 72
         hours of your release from imprisonment, unless the probation officer instructs you to report to a different probation
         office or within a different time frame. After initially reporting to the probation office, the defendant will receive
         instructions from the court or the probation officer about how and when the defendant must report to the probation
         officer, and the defendant must report to the probation officer as instructed.
2.       After initially reporting to the probation office, you will receive instructions from the court or the probation officer
         about how and when you must report to the probation officer, and you must report to the probation officer as
         instructed.
3.       You must not knowingly leave the federal judicial district where you are authorized to reside without first getting
         permission from the court or the probation officer.
4.       You must answer truthfully the questions asked by your probation officer
5.       You must live at a place approved by the probation officer. If you plan to change where you live or anything about
         your living arrangements (such as the people you live with), you must notify the probation officer at least 10 days
         before the change. If notifying the probation officer in advance is not possible due to unanticipated circumstances,
         you must notify the probation officer within 72 hours of becoming aware of a change or expected change.
6.       You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the
         probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain
         view.
7.       You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
         excuses you from doing so. If you do not have full-time employment you must try to find full-time employment,
         unless the probation officer excuses you from doing so. If you plan to change where you work or anything about
         your work (such as your position or your job responsibilities), you must notify the probation officer at least 10 days
         before the change. If notifying the probation officer at least 10     days in advance is not possible due to
         unanticipated circumstances, you must notify the probation officer within 72 hours of becoming aware of a change
         or expected change.
8.       You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone
         has been convicted of a felony, you must not knowingly communicate or interact with that person without first getting
         the permission of the probation officer.
9.       If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.      You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon
         (i.e., anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to
         another person such as nunchakus or tasers).
11.      You must not act or make any agreement with a law enforcement agency to act as a confidential human source or
         informant without first getting the permission of the court.
12.      If the probation officer determines that you pose a risk to another person (including an organization), the probation
         officer may require you to notify the person about the risk and you must comply with that instruction. The probation
         officer may contact the person and confirm that you have notified the person about the risk.
13.      You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written
copy of this judgment containing these conditions. For further information regarding these conditions, see Overview of
Probation and Supervised Release Conditions, available at: www.uscourts.gov.


Defendant’s Signature:                                                                Date:



AO 245B (Rev. 11/16) Judgment in a Criminal Case
                                                                                                                 Page 5 of 6


Hollie D. Dustin
2:18-cr-87-FtM-38MRM



                             ADDITIONAL CONDITIONS OF SUPERVISED RELEASE
1.       The defendant shall perform 100 hours of community service as a condition of supervision.

2.       The defendant shall be prohibited from incurring new credit charges, opening additional lines of credit, or making
         an obligation for any major purchases without approval of the Probation Officer.

3.       The defendant shall provide the probation officer access to any requested financial information.

4.       The defendant shall not gain employment in real estate or with a real estate brokerage.

5.       The defendant shall cooperate in the collection of DNA, as directed by the Probation Officer.

6.       The mandatory drug testing requirements of the Violent Crime Control Act are waived.




AO 245B (Rev. 11/16) Judgment in a Criminal Case
                                                                                                                                                Page 6 of 6


 Hollie D. Dustin
 2:18-cr-87-FtM-38MRM

                                                    CRIMINAL MONETARY PENALTIES

         The defendant must pay the following total criminal monetary penalties under the schedule of payments set forth
 in the Schedule of Payments.
                                                                                     1
                             Assessment                     JVTA Assessment                         Fine                      Restitution

TOTALS                          $300.00                               $0.00                          $0                        $34,001.25

         The defendant must make restitution (including community restitution) to the following payees in the amount listed
 below. The Court finds that the defendant does not have the ability to pay interest and the Court waives the interest
 requirement for the restitution.


          If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless
 specified otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(I),
 all nonfederal victims must be paid in full prior to the United States receiving payment.


              Name of Payee                            Total Loss**                 Restitution Ordered

Federal National Mortgage                                34,001.25                         $34,001.25
Association (Fannie Mae)
Attn: Accounts Receivable
5600 Granite Parkway
Plano, TX 75024-4126

                                                          SCHEDULE OF PAYMENTS
 Unless the court has expressly ordered otherwise in the special instructions above, if this judgment imposes a period of
 imprisonment, payment of criminal monetary penalties shall be due during the period of imprisonment. All criminal monetary
 penalties, except those payments made through the Federal Bureau of Prisons’ Inmate Financial Responsibility Program,
 are made to the clerk of the court, unless otherwise directed by the court, the probation officer, or the United States attorney.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

 While in Bureau of Prisons custody, defendant shall either (1) pay at least $25 quarterly if you have a non-Unicor job or (2)
 pay at least 50% of her monthly earnings if you have a Unicor job. Upon release from custody, you shall pay ten percent of
 your net monthly income per month. At any time during the course of post-release supervision, the victim, the government,
 or the defendant, may notify the Court of a material change in the defendant's ability to pay, and the Court may adjust the
 payment schedule accordingly.


 Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine
 principal, (5) fine interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of
 prosecution and court costs.
                                                                     FORFEITURE
         Defendant shall forfeit to the United States those assets previously identified in the Amended Order of Forfeiture
 (Doc. 43), that are subject to forfeiture including monies in the amount of $34,001.25.




 1
      Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 **
      Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or after
      September 13, 1994, but before April 23, 1996.

 AO 245B (Rev. 11/16) Judgment in a Criminal Case
